UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-5043



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


TROIANI MEYERS, a/k/a Troy,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:07-cr-00131-REP)


Submitted:     May 29, 2008                   Decided:   June 3, 2008


Before TRAXLER, GREGORY and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael T. Hemenway, THE LAW OFFICES OF MICHAEL T. HEMENWAY,
Charlottesville, Virginia, for Appellant. Chuck Rosenberg, United
States Attorney, Richard D. Cooke, Assistant United States
Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Troiani Meyers was convicted, following a jury trial, of

two counts of distribution of marijuana within 1000 feet of a

university.      Prior to sentencing, Meyers filed a motion to set

aside the verdict and for a new trial based on his claims that the

government failed to provide exculpatory and impeachment materials.

The district court denied the motion, finding that it was not filed

within seven days after the guilty verdict, Fed. R. Crim. P. 29(c),

33(b)(2), and that Meyers’ motion was not based on newly discovered

evidence.      Fed. R. Crim. P. 33(b)(1).          The district court then

imposed a sentence of twelve months plus one day on each count, to

run concurrent with each other.          Meyers appeals, contending that

the district court erred in denying his motion to set aside the

verdict or for a new trial.

              We have reviewed the record included on appeal and the

parties’ briefs and have found no reversible error.                 See United

States   v.    Carlisle,    517   U.S.   416,   420   (1996)   (holding   that

deadlines for filing post-judgment motions are strictly construed).

We therefore affirm the denial of the motion to set aside the

verdict and for a new trial for the reasons stated by the district

court.     Accordingly, Meyers’ conviction is also affirmed.                 We

dispense      with   oral   argument     because      the   facts   and   legal




                                    - 2 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -